Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group III (claims 6, 7 & 12-17) without traverse in the reply filed on 6/22/22 is acknowledged.  
2.	Claims withdrawn:
Claims 1-5 & 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
	Receipt is acknowledged of papers (foreign priority filed 8/1/19) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
4.					Drawings
The drawings filed on 12/23/20 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.					Claim Objections
Claims 6, 7 & 12-17 are objected to because of the following informalities:  These claims depend on non-elected claims.  Appropriate correction is required.
7.		Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6-7 & 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6-7 & 12-17 are drawn to as follows:
6. A method for manufacturing an oil or fat, comprising an enzymatic reaction with the lipase according to claim 1 in the presence of an acceptor substrate and a donor substrate.7. The manufacture method according to claim 6, wherein the acceptor substrate is an oil or fat, glycerin fatty acid ester, or glycerin, and wherein the donor substrate is a fatty acid, an ester compound, or an oil or fat.
12. A method for manufacturing an oil or fat, comprising an enzymatic reaction with the lipase according to claim 2 in the presence of an acceptor substrate and a donor substrate.13. A method for manufacturing an oil or fat, comprising an enzymatic reaction with the lipase according to claim 3 in the presence of an acceptor substrate and a donor substrate.14. A method for manufacturing an oil or fat, comprising an enzymatic reaction with the lipase according to the enzyme preparation according to claim 4 in the presence of an acceptor substrate and a donor substrate.15. The manufacture method according to claim 12, wherein the acceptor substrate is an oil or fat, glycerin fatty acid ester, or glycerin, and wherein the donor substrate is a fatty acid, an ester compound, or an oil or fat.16. The manufacture method according to claim 13, wherein the acceptor substrate is an oil or fat, glycerin fatty acid ester, or glycerin, and wherein the donor substrate is a fatty acid, an ester compound, or an oil or fat.17. The manufacture method according to claim 14, wherein the acceptor substrate is an oil or fat, glycerin fatty acid ester, or glycerin, and wherein the donor substrate is a fatty acid, an ester compound, or an oil or fat.
Claims 6-7 & 12-17 (either directly or in a dependent manner) recite “A method for manufacturing an oil or fat”, comprising an enzymatic reaction with the lipase according to claim 1 in the presence of an acceptor substrate and a donor substrate. 
The claim is unclear about what is being manufactured. If the “oil or fat’ is treated with the lipase of SEQ ID NO: 1 or 2, what is the product? 
Claim 7 is further confusing in the recitation: “wherein the acceptor substrate is an oil or fat, glycerin fatty acid ester, or glycerin, and wherein the donor substrate is a fatty acid, an ester compound, or an oil or fat”. 
Hence, a method of manufacturing of “oil or fat” – using “oil or fat” as an acceptor substrate and a donor substrate is very confusing. 
The method as per the instant specification – is a method of transesterification of Cacao oil or Palm oil using the lipase of SEQ ID NO: 1 or 2. Correction is required.
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-7 & 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al.  A new extra cellular thermo-solvent stable lipase from Burkholderia ubonensis SL-4: Identification, characterization and application for biodiesel production
 [Journal of Molecular Catalysis B: Enzymatic (2016), 126, 76-89].  	



Yang et al. teach a new lipase SL-4 from Burkholderia ubonensis SL-4, was purified by 80% ammonium sulfate pptn., Q Sepharose FF anion exchange and Superdex 75 gel filtration chromatog. finally leading to 68.5-fold purification and 13.34% recovery. It had a mol. mass of ~33 kDa and the whole gene (1095-bp) was cloned by using degenerate primers. Amino acid sequence anal. revealed that lipase SL-4 is a new member of subfamily I.2 lipases. Lipase SL-4 exhibited optimum activity toward p-NP myristate (C14) at pH 8.5 and 65° with a Km of 0.72 mM, a kcat of 391.63 s-1 and a kcat/Km of 543.93 s-1 mM-1. It had good thermostability at 50° and pH 8.5, and could be activated strongly by Ca2+ and Mn2+, but inhibited by some transition metal ions and EDTA, PMSF, DTT and β-ME. Addnl., lipase SL-4 possessed non-ionic detergent stability and org. solvent stability. When preliminarily employed to catalyze soybean oil for biodiesel production, the liquid lipase SL-4 could attain a conversion ratio of 92.24% in a solvent-free system. These results demonstrate that the new thermo-solvent-stable lipase possesses an attractive potential for biotechnology applications as biocatalyst, especially for biodiesel production (an oil), which is equivalent to the method of producing oil or fat as claimed.
Note: Each amino acid is coded by a codon formed by a set of 3 DNA base pairs (bp). So it would require 365 sets of 3DNA pairs (as per Yang, see above) to code for a protein with 365 amino acids (or 1095bp). 
Applicants’ SEQ ID NO: 1 is 364 amino acids (or 1092bp) long and SEQ ID NO: 2 is 320 amino acids in length (without signal peptide sequence1-44 amino acids of SEQ ID NO: 1), and both from Burkholderia ubonensis. SEE §0031 of Applicants’ published application. Thus the Yang’s lipase and Applicants lipase appear to be no different than each other.
See below, the sequence alignment between Applicants’  SEQ ID Nos. 1 & 2.
RESULT 9
US-17-255-831-2
; Sequence 2, Application US/17255831
; Publication No. US20210214696A1
; GENERAL INFORMATION
;  APPLICANT: AMANO ENZYME INC.
;  TITLE OF INVENTION: NOVEL LIPASE AND USE OF THE SAME
;  FILE REFERENCE: 20069WO
;  CURRENT APPLICATION NUMBER: US/17/255,831
;  CURRENT FILING DATE: 2020-12-23
;  PRIOR APPLICATION NUMBER: JP P2019-142145
;  PRIOR FILING DATE: 2019-08-01
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 320
;  TYPE: PRT
;  ORGANISM: Burkholderia ubonensis
US-17-255-831-2

  Query Match             88.8%;  Score 1634;  DB 22;  Length 320;
  Best Local Similarity   100.0%;  
  Matches  320;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         45 ADDYATTRYPIILVHGLTGTDKYAGVLDYFYGIQQDLQQHGATVYVANLSGYQSDDGPNG 104
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ADDYATTRYPIILVHGLTGTDKYAGVLDYFYGIQQDLQQHGATVYVANLSGYQSDDGPNG 60

Qy        105 RGEQLLAQVKQVLAQTGAAKVNLIGHSQGGLSSRYVAAVAPELVASVTTIGTPHRGSEFA 164
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RGEQLLAQVKQVLAQTGAAKVNLIGHSQGGLSSRYVAAVAPELVASVTTIGTPHRGSEFA 120

Qy        165 DFVQGVLAYDPTGLSSTVIAAFVNVFGMLTSSTHNTNQDALAALQTLTTARAATYNQNFP 224
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DFVQGVLAYDPTGLSSTVIAAFVNVFGMLTSSTHNTNQDALAALQTLTTARAATYNQNFP 180

Qy        225 SAGLGAPGSCQSGAPTETVGGNTHLLYSWAGTAIQPTFSALGVTGAKDTSTIPVVDPANA 284
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SAGLGAPGSCQSGAPTETVGGNTHLLYSWAGTAIQPTFSALGVTGAKDTSTIPVVDPANA 240

Qy        285 LDASTLALLGSGTVMINRGSGENDGVVSKCSALFGQVLSTSYKWNHVDEINQLLGVRGAY 344
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LDASTLALLGSGTVMINRGSGENDGVVSKCSALFGQVLSTSYKWNHVDEINQLLGVRGAY 300

Qy        345 AEDPVAVIRTHANRLKLAGV 364
              ||||||||||||||||||||
Db        301 AEDPVAVIRTHANRLKLAGV 320

These rejection are being made under 35 USC 102(b) and 35 USC 103 because the office does not have facilities to test the characteristics of a prior art (Yang’s lipase SL-4 from Burkholderia ubonensis)  and reasonable basis exists for believing that the prior art  lipase has all the recited characteristics, including the amino acid sequence of SEQ ID NO: 1 or 2, it is the burden of the applicant to show that the lipase of the prior art lack the characteristics. A preferred means of providing the evidence is for applicant to submit a side-by-side comparison between the  lipase of the prior art and that of the claimed lipase as used in the method, which demonstrates any material differences and shows the claimed lipase to be distinct and unobvious in view of the lipase of the prior art. In re Best, 430 USPQ (CCPA 1977) and In re Fitzgerald, 205 USPQ (CCPA 1980). 

		Yang’s lipase is employed in transesterification reaction and production of biodiesel. See page 88, column 2, conclusion section and the entire article. See Figure 7, for optimized conditions for the preparation (method) of biodiesel by Yang’s lipase. Hence, this rejection under 102/103. 
9.	No claim is allowed. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940